Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:


    PNG
    media_image1.png
    112
    333
    media_image1.png
    Greyscale

in the reply filed on 1/18/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6, 8, 11, 18, and 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-4, 7, 9, 10, 12-14, and 16 is contained herein.




Priority
This application is a national phase of International Application No.PCT/EP2019/059919 filed April 17, 2019 and published in the English language, which claims priority to British Application No. GB 1806349.5 filed April 18, 2018.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-4, 7, 9, 10, 12-14, and 16 are objected to because of the following informalities:
In claim 1, language such as “A1 to A7” should be written to clearly articulate which variables are within the scope of the latter (e.g. A1,A2,A3, etc.). Correction is required here and for other variables if applicable (B, E, R, etc.). Thus the claim and claims which depend from it are objected to.
In claim 2 and other dependent claims “in Claim 1” should be written as “in claim 1”
Claims should only begin with a capital letter and end with a period. See MPEP 608.01(m). 




Conclusion


Claims 1-4, 7, 9, 10, 12-14, and 16 are objected to. The claims are objected to for the reasons of record, however the claimed compounds appear to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put on the record by the examiner. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624